Exhibit 10.22

 

OLD NATIONAL BANCORP

AMENDED AND RESTATED 2008 INCENTIVE COMPENSATION PLAN

RESTRICTED STOCK AWARD AGREEMENT



 

THIS AWARD AGREEMENT (the “Agreement”), made and executed as of January 30, 2020
(the “Grant Date”), between Old National Bancorp, an Indiana corporation (the
“Company”), and [[FIRSTNAME]] [[LASTNAME]] an officer or employee of the Company
or one of its Affiliates (the “Participant”).

WITNESSETH:

WHEREAS, the Company has adopted the Old National Bancorp Amended and Restated
2008 Incentive Compensation Plan (the “Plan”) to further the growth and
financial success of the Company and its Affiliates by aligning the interests of
Participants, through the ownership of Shares and through other incentives, with
the interests of the Company’s shareholders, to provide Participants with an
incentive for excellence in individual performance and to promote teamwork among
Participants; and

WHEREAS, it is the view of the Company that this goal can be achieved by
granting Restricted Stock to eligible officers and other key employees; and

WHEREAS, the Participant has been designated by the Talent Development and
Compensation Committee as an individual to whom Restricted Stock should be
granted as determined from the duties performed, the initiative and industry of
the Participant and his or her potential contribution to the future development,
growth and prosperity of the Company;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Participant agree as follows:

1.Award of Restricted Stock

 

The Company hereby awards to the Participant [[SHARESGRANTED]] Shares of
Restricted Stock (hereinafter, the “Restricted Stock”), subject to the terms and
conditions of this Agreement, the Plan and the Company’s Stock Ownership
Guidelines.  All provisions of the Plan, including defined terms, are
incorporated herein and expressly made a part of this Agreement by
reference.  The Participant hereby acknowledges that he or she has received a
copy of the Plan.

2.Period of Restriction

 

The Period of Restriction shall begin on the Grant Date and lapse, except as
otherwise provided in Sections 3 and 4 of this Agreement, as follows:

Effective Date

Percent of Restricted Stock Awarded

February 1, 2021

33.3%

February 1, 2022

33.3%

February 1, 2023

33.4%

 




1

 

--------------------------------------------------------------------------------

  

3.Change in Control

 

If a Change in Control occurs during the Period of Restriction and the
Participant is terminated without “cause” or the Participant terminates for
“Good Reason” following the Change in Control, then the Period of Restriction
set forth in Section 2 shall lapse.  However, if a Change in Control occurs
during the Period of Restriction and the Participant continues as an employee of
the Company or its successor following the Change in Control, then the Period of
Restriction shall continue to lapse at the times specified in Section 2 of this
Agreement.

4.Termination of Service

 

Notwithstanding any other provision of this Agreement, in the event of the
Participant’s Termination of Service due to death, Disability or Retirement, the
following shall apply:

 

(a)

If the Participant’s Termination of Service is due to death, the Period of
Restriction shall lapse, effective as of the date of death.

 

(b)

If the Participant’s Termination of Service is due to Disability or Retirement,
he or she shall continue to be treated as a Participant and the Period of
Restriction shall lapse at the time specified in Section 2 of this Agreement;
provided, however, that if the Participant dies prior to the end of the Period
of Restriction, then the provisions of subsection (a) of this Section 4 shall
apply.

Unless otherwise determined by the Committee in its sole discretion, in the
event of the Participant’s Termination of Service for any other reason, the
Shares of Restricted Stock shall be forfeited effective as of the date of the
Participant’s Termination of Service.

5.Dividends on Restricted Stock

 

During the Period of Restriction, the Participant shall be entitled to receive
any cash dividends paid with respect to the Shares of Restricted Stock
regardless of whether the Period of Restriction has not lapsed.  All stock
dividends paid with respect to Shares of Restricted Stock shall be (a) added to
the Restricted Stock, and (b) subject to all of the terms and conditions of this
Agreement and the Plan.

6.Voting Rights

 

During the Period of Restriction, the Participant may exercise all voting rights
with respect to the Shares of Restricted Stock as if he or she is the owner
thereof.

7.Participant’s Representations

 

The Participant represents to the Company that:

 

(a)

The terms and arrangements relating to the grant of Restricted Stock and the
offer thereof have been arrived at or made through direct communication with the
Company or person acting in its behalf and the Participant;

 

(b)

The Participant has received a balance sheet and income statement of the Company
and as an officer or key employee of the Company:

 

(i)

is thoroughly familiar with the Company’s business affairs and financial
condition and

2

 

--------------------------------------------------------------------------------

 

(ii)

has been provided with or has access to such information (and has such knowledge
and experience in financial and business matters that the Participant is capable
of utilizing such information) as is necessary to evaluate the risks, and make
an informed investment decision with respect to, the grant of Restricted Stock;
and

 

(c)

The Restricted Stock is being acquired in good faith for investment purposes and
not with a view to, or for sale in connection with, any distribution thereof.

8.Income and Employment Tax Withholding

 

All required federal, state, city and local income and employment taxes which
arise on the lapse of the Period of Restriction shall be satisfied through the
(a) withholding of Shares required to be issued under Section 10, or (b)
tendering by the Participant to the Company of Shares which are owned by the
Participant, as described in Section 15.02 of the Plan.  The Fair Market Value
of the Shares to be tendered shall be equal to the dollar amount of the
Company’s aggregate withholding tax obligations, calculated on the day the
Period of Restriction ends.

9.Nontransferability

 

Until the end of the Period of Restriction, the Restricted Stock cannot be (i)
sold, transferred, assigned, margined, encumbered, bequeathed, gifted,
alienated, hypothecated, pledged or otherwise disposed of, whether by operation
of law, whether voluntarily or involuntarily or otherwise, other than by will or
by the laws of descent and distribution, or (ii) subject to execution,
attachment, or similar process.  Any attempted or purported transfer of
Restricted Stock in contravention of this Section 9 or the Plan shall be null
and void ab initio and of no force or effect whatsoever.

10.Issuance of Shares

 

At or within a reasonable period of time (and not more than 30 days) following
execution of this Agreement, the Company will issue, in book entry form, the
Shares representing the Restricted Stock.  As soon as administratively
practicable following the date on which the Period of Restriction lapses, the
Company will issue to the Participant or his or her Beneficiary the number of
Shares of Restricted Stock specified in Section 1.  In the event of the
Participant’s death before the Shares are issued, such shares will be issued to
the Participant’s Beneficiary or estate.  Notwithstanding the foregoing
provisions of this Section 10, the Company will not be required to issue or
deliver any  Shares prior to (i) completing any registration or other
qualification of the Shares, which the Company deems necessary or advisable
under any federal or state law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body;
and (ii) obtaining any approval or other clearance from any federal or state
governmental agency or body, which the Company determines to be necessary or
advisable.  The Company has no obligation to obtain the fulfillment of the
conditions specified in the preceding sentence.  As a further condition to the
issuance of the Shares, the Company may require the making of any representation
or warranty which the Company deems necessary or advisable under any applicable
law or regulation.  Under no circumstances shall the Company delay the issuance
of shares pursuant to this Section to a date that is later than 2-1/2 months
after the end of the calendar year in which the Period of Restriction lapses,
unless issuance of the shares would violate federal securities law or other
applicable law, in which case the Company shall issue such shares as soon as
administratively feasible (and not more than 30 days) after such issuance would
no longer violate such laws.  




3

 

--------------------------------------------------------------------------------

11.Mitigation of Excise Tax

 

Except to the extent otherwise provided in a written agreement between the
Company and the Participant, the Restricted Stock issued hereunder is subject to
reduction by the Committee for the reasons specified in Section 13.01 of the
Plan.

12.Participant’s Representations

If the Participant is subject to and has not satisfied the Company’s Stock
Ownership guidelines at the time a Period of Restriction lapses, the Participant
agrees to continue to hold the Shares received (net of taxes) following the
lapse until such time as the Participant has satisfied the Company’s Stock
Ownership requirement.

13.Indemnity

 

The Participant hereby agrees to indemnify and hold harmless the Company and its
Affiliates (and their respective directors, officers and employees), and the
Committee, from and against any and all losses, claims, damages, liabilities and
expenses based upon or arising out of the incorrectness or alleged incorrectness
of any representation made by Participant to the Company or any failure on the
part of the Participant to perform any agreements contained herein. The
Participant hereby further agrees to release and hold harmless the Company and
its Affiliates (and their respective directors, officers and employees) from and
against any tax liability, including without limitation, interest and penalties,
incurred by the Participant in connection with his or her participation in the
Plan.

14.Financial Information

 

The Company hereby undertakes to deliver to the Participant, at such time as
they become available and so long as the Period of Restriction has not lapsed
and the Restricted Stock has not been forfeited, a balance sheet and income
statement of the Company with respect to any fiscal year of the Company ending
on or after the date of this Agreement.

15.Changes in Shares

 

In the event of any change in the Shares, as described in Section 4.04 of the
Plan, the Committee will make appropriate adjustment or substitution in the
Shares of Restricted Stock, all as provided in the Plan.  The Committee’s
determination in this respect will be final and binding upon all parties.

16.Effect of Headings and Defined Terms

 

The descriptive headings of the Sections and, where applicable, subsections, of
this Agreement are inserted for convenience and identification only and do not
constitute a part of this Agreement for purposes of interpretation.  Unless
otherwise stated, terms used in this Agreement will have the same meaning as
specified in the Employment Agreement or Severance and Change in Control
Agreement entered into with the Participant.  

17.Controlling Laws

 

Except to the extent superseded by the laws of the United States, the laws of
the State of Indiana, without reference to the choice of law principles thereof,
shall be controlling in all matters relating to this Agreement.

 

4

 

--------------------------------------------------------------------------------

18.Counterparts

 

This Agreement may be executed in two (2) or more counterparts, each of which
will be deemed an original, but all of which collectively will constitute one
and the same instrument.

IN WITNESS WHEREOF, the Company, by its officer thereunder duly authorized, and
the Participant, have caused this Restricted Stock Award Agreement to be
executed as of the day and year first above written.

 

PARTICIPANT

 

 

Accepted by: [[SIGNATURE]]Date: [[SIGNATURE_DATE]]

 

 

 

OLD NATIONAL BANCORP

 

 

 

[gk2tcedcluak000001.jpg]

By:___________________________________

George Lance

SVP, Rewards and Training Director

Old National Bancorp

 

 

 

 

 

 

 

 

 

5

 